 315325 NLRB No. 42VF DISTRIBUTION CENTER1The Charging Party has excepted to some of the judge™s credibil-ity findings. The Board™s established policy is not to overrule an ad-
ministrative law judge™s credibility resolutions unless the clear pre-
ponderance of all the relevant evidence convinces us that they are
incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd.188 F.2d 362 (3d Cir. 1951). We have carefully examined the record
and find no basis for reversing the findings.We correct the judge™s inadvertent references to employee MollyColeman as Molly Blanton, employee Joe Hayden as Joe Hagden,
and Supervisor Diane Allen as Supervisor Smith.2In dismissing an allegation that the Respondent more closelymonitored employees who are union officials, the judge found, based
on credibility resolutions, that the alleged conduct did not occur. In
addition, the judge relied on a finding that the Respondent maintains
a work environment that fosters collective bargaining. In adopting
the dismissal of this allegation, we rely solely on the judge™s credi-
bility-based factual findings, and we do not adopt his rationale con-
cerning the collective-bargaining atmosphere at the Respondent™s fa-
cility.Member Brame adopts the judge™s rationale in its entirety.1The right to file a written brief was waived by both parties.2A pick run includes duties such as obtaining tickets describingordered merchandise and then retrieving that merchandise which is
stored in different areas of the building.VF Distribution Center and Union of Needletrades,Industrial and Textile Employees, Local Union
2610. Case 11ŒCAŒ17264January 23, 1998DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
BRAMEOn August 28, 1997, Administrative Law Judge D.Randall Frye issued the attached decision. The Charg-
ing Party filed exceptions and a supporting brief, and
the Respondent filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the record in light of theexceptions and briefs, and has decided to affirm the
judge™s rulings, findings,1and conclusions2and toadopt the recommended Order.ORDERThe recommended Order of the administrative lawjudge is adopted and the complaint is dismissed.Jasper C. Brown Jr., Esq., for the General Counsel.Charles P. Roberts, Esq. (Haynesworth, Baldwin, Johnson &Graves), of Greensboro, North Carolina, for the Respond-ent.DECISIONSTATEMENTOFTHE
CASED. RANDALLFRYE, Administrative Law Judge. On anoriginal unfair labor practice charge filed on November 12,
1996, in Case 11ŒCAŒ17264 and an amended charge filed on
December 4, 1996, a complaint issued on December 31,
1996. The complaint alleged that the Respondent violated
Section 8(a)(1) of the Act by implementing a rule prohibiting
employees from talking about the Union and by more closelymonitoring the activities of two employees who held leader-ship positions in the Union. In its answer, the Respondent
denied these allegations.The above-captioned proceeding was heard in Wentworth,North Carolina, on March 14, 1997. All parties were af-
forded full opportunity to appear and to examine and cross-
examine witnesses. Prior to close of hearing, oral argument
was made on behalf of the General Counsel and the Re-
spondent.1On the entire record, including my observation of the wit-nesses and their demeanor, and after carefully considering
the oral arguments, I make the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent is a Delaware corporation with a facilitylocated in Reidsville, North Carolina, where it is engaged in
the distribution of manufactured goods. The complaint al-
leges, the Respondent admits, and I find and conclude that
the Respondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act. The
complaint further alleges, the Respondent admits, and I find
and conclude that Union of Needletrades, Industrial and Tex-
tile Employees, Local Union 2610 is a labor organization
within the meaning of Section 2(5) of the Act.II. BACKGROUNDThe Union has represented the Respondent™s productionand maintenance employees since 1992. The initial collec-
tive-bargaining agreement was effective from December 20,
1992, to December 20, 1996. Bargaining for the second con-
tract began in mid-1996 and resulted in a new agreement
which is effective from October 21, 1996, to October 21,
1999, although a decertification petition was timely filed.The parties™ collective-bargaining agreement includes anumber of work related rules. The rule at issue in this case
prohibits employees from talking rather than working. As
stipulated to by the parties, the Respondent™s established
practice was to give employees an oral warning for the first
offense each day before issuing a written reprimand. Counsel
for the General Counsel contends inter alia, that this rule was
disparately applied during the month of October 1996.III. THEALLEGEDUNFAIRLABORPRACTICES
A. Promulgation of an Unlawful RuleEmployee Janice Smith testified that Supervisor MelissaWilson approached her in the picking area2and advised‚‚that she didn™t want to catch me talking to Sandra Wilson
anymore because™™ she knew what we were talking about.
Shortly thereafter, Smith resumed picking up items indicated
on her work orders which led her upstairs to where Sandra
Wilson was working. Smith testified that she then informed
Sandra Wilson of the alleged prohibition against talking.
While the two employees were talking, one on each side of
the conveyor belt, Supervisor Melissa Wilson approachedVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00315Fmt 0610Sfmt 0610D:\NLRB\325.032APPS10PsN: APPS10
 316DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
them and told them to ‚‚get back to work.™™ (Tr. 140.) SandraWilson testified she told Supervisor Wilson that she
‚‚thought that was harassment and she needed to tell some
none [sic] union people that she was going to write them
up.™™ Supervisor Wilson testified that she told them both that
it did not matter who they were or what they were talking
about but that they had to get back to work and that ‚‚that
was, at that time, the verbal™™ warning. (Tr. 141.) Supervisor
Wilson testified further that, at no time, did she tell the two
that they were not to talk to each other. Importantly, em-
ployee Sandra Wilson admitted that Supervisor Melissa Wil-
son only instructed her to not talk to Janice Wilson for the
remainder of the day or she would have to issue a written
warning. This testimony conforms substantially to Supervisor
Wilson™s testimony regarding this incident.Supervisor Wilson testified in a forthwith manner. Basedon her demeanor, I fully credit her testimony in all respects.
Accordingly, I find that the Respondent did not promulgate
an unlawful rule as alleged in the complaint.B. More Closely Monitoring Union OfficialsSome employees of the Respondent opposed the Unionand thus signed and supported a decertification petition
which was timely filed in Region 11 on October 15, 1996.
Sometime in October 1996, and prior to October 15, 1996,
Anthony Wayne Coles, who was employed by the Union as
a service representative, was advised by an employee of the
Respondent that a decertification petition was being cir-
culated at the Respondent™s facility. Thereafter, Coles spoke
by telephone to the Respondent™s plant manager, Rick Tom-
linson, who informed Coles that he was unaware of a decer-
tification petition. Coles also informed Tomlinson that Molly
Blanton was the employee who had called him regarding the
petition. After the call ended, Tomlinson spoke to employee
and union member Molly Blanton, who advised that she hadobserved an employee in the special operations section who
was unauthorized to be there. She further stated, ‚‚Well, I
just wanted to be sure that everybody plays by the same
rules.™™ Tomlinson then spoke to Blanton™s supervisor, Joyce
Gaves, who stated that no unauthorized employee had been
in her work area. That same afternoon, Tomlinson met with
all supervisors and asked them to remain in their work areas
and ensure that ‚‚nobody was passing anything around™™ dur-
ing worktime.On October 15, 1996, Coles, pursuant to past practice,made a routine visit to the plant to speak with employees.
The first employee with whom he spoke was then Local
Union President Janice Smith. After 1 or 2 minutes of con-
versation at her work station, the two were approached by
Supervisor Melissa Wilson who instructed that company
rules limit such conversations to 5 minutes.Employee Janice Smith testified that in mid-October 1996,her supervisors, Diane Allen and Melissa Wilson, watched
her more closely than other employees, ostensibly because
Smith was a union official. Several examples were provided
by Smith. The first instance allegedly occurred when Smith
was in the stocking area and was approached by Supervisor
Wilson who informed her that ‚‚if she caught me in the
stocking area again, she was going to put me back in stock-
ing.™™ At the time, according to Smith, she was in the stock-
ing area to return a box and was inquiring of another em-
ployee if it was his box when she was admonished by Super-visor Wilson. According to Smith, she has seen ‚‚other em-ployees in the stocking area and nothing would be said to
them.™™ (Tr. 19.) However, no testimony was presented withrespect to the identity of these individuals. Supervisor Wilson
denied making any threats to Smith or treating her differently
than other employees. Based on demeanor, I credit all as-
pects of Supervisor Wilson™s testimony.The second incident occurred when Smith ran out of tick-ets to fill and stopped to talk with two other employees. Su-
pervisor Wilson approached Smith and told her to get more
tickets to fill. According to counsel for the General Counsel,
this conduct is unlawful because other employees were not
similarly instructed. The third incident, according to Smith,
occurred in mid-October when she was advised by Diane
Allen to return to her work area rather than remaining at the
mezzanine rail watching employees below on the first floor.
Smith further stated that, in the past, she has observed em-
ployees Joe Hagden, Kathy Wilson, and Wanda Tate stand
and talk.Both Supervisors Wilson and Allen testified that they nei-ther watched employees Wilson and Smith more closely than
other employees nor treated them differently then other em-
ployees. Both supervisors spend approximately 50 percent of
their 8-hour workday in the work area with employees. Rou-
tinely they instruct employees to stop talking and resume
working, conduct consistent with established work practices
and work rules. Based on their demeanor, I fully credit the
testimony of Supervisors Wilson and Smith.Counsel for the General Counsel contends that in all re-spects the above facts support a finding that the Respondent
permitted employees who supported the decertification peti-
tion free rein of the plant while more closely monitoring the
activities of employees who supported the Union. This was
done, according to counsel for the General Counsel, so that
union supporters could not interfere with the efforts of the
decertification supporters. However, based on my credibility
resolutions, this argument cannot prevail. Moreover, the evi-
dence presented at hearing clearly demonstrates a work envi-
ronment which fosters collective bargaining as well as the
principles embodied in the Act. In this regard it is noted that
the parties recently negotiated a new 3-year contract, effec-
tive October 20, 1996. Grievances have been processed and
amicably resolved pursuant to this contract. Also, absent
from this case is any evidence of antiunion animus or hos-
tility toward the Union. The fact that some employees op-
posed the Union and supported a decertification petition does
not dilute such a conclusion as they were engaging in con-
duct fully protected by the Act.Finally, to the extent that some supervisors may have beenwatching all employees in the workplace more closely in Oc-
tober 1996, I find such conduct to be lawful. In this regard,
the only credible evidence reveals that Coles, the union rep-
resentative, inquired of Tomlinson as to whether he was
aware that a decertification petition was circulating in the
plant. In response, Tomlinson then met with all supervisors
and requested that they take steps to ensure that employees
did not circulate the petition in the plant during worktime.
These efforts by Tomlinson were clearly designed to ensure
that all employees were treated fairly as well as consistently.
Moreover, Tomlinson was an impressive witness and based
on demeanor, I fully credit his testimony in all respects.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00316Fmt 0610Sfmt 0610D:\NLRB\325.032APPS10PsN: APPS10
 317VF DISTRIBUTION CENTERIn view of my credibility resolutions, I conclude that theunlawful rule, as alleged in paragraph 8(a) of the complaint,
was never promulgated. I also conclude, based on credibility,
that neither employee Smith nor employee Wilson were more
closely supervised or monitored as alleged in paragraph 8(b)of the complaint. Accordingly, I shall dismiss the complaintin its entirety.ORDERThe complaint is dismissed.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00317Fmt 0610Sfmt 0610D:\NLRB\325.032APPS10PsN: APPS10
